This is a petition for a writ of mandamus to compel the Court of Civil Appeals of the Second Supreme Judicial District to file their conclusions of fact and law in a certain cause in that court in which the judgment was affirmed on appeal. It is admitted in the petition that it is a boundary case; but it is contended that article 1011 of the "Act to organize the Supreme Court," approved April 13, 1892, and section 5 of the corresponding act to organize the Courts of Civil Appeals, approved on the same day, which seek to fix the jurisdiction of this court, are in conflict with the provisions of amended section 3 of article 5 of the Constitution which relate to that jurisdiction. To the proposition that there is a conflict we can not assent. The provisions under consideration are as follows: "The Supreme Court shall have appellate jurisdiction only, except as herein specified, which shall be coextensive with the limits of the State. Its appellate jurisdiction shall extend to questions of law arising in cases of which the Courts of Civil Appeals have appellate jurisdiction, under such restrictions and regulations as the Legislature may prescribe. Until otherwise provided by law, the appellate jurisdiction of the Supreme Court shall extend to questions of law arising in cases in the Courts of Civil Appeals in which the judges of any Court of Civil Appeals may disagree, or where the several Courts of Civil Appeals may hold differently on the same question of law, or where a statute of the State is held void." The argument is, in substance, that the words, "its appellate jurisdiction shall extend to questions of law arising in cases of which the Courts of Civil Appeals have appellate jurisdiction," gives unlimited jurisdiction to the Supreme Court over questions of law in all cases determined in the Court of Civil Appeals, and that by the subsequent clause in the same sentence it was not intended *Page 459 
to confer power upon the Legislature to limit that jurisdiction, but merely to authorize it to regulate its exercise. In our opinion neither position is tenable. In the first place, to say that the jurisdiction of a court extends to questions of law, does not necessarily mean that it extends to every case in which a question of law may be involved; nor do we think it was intended by the provision in question to express such an intention. In the second place, it seems to us that counsel disregard the distinction between the restriction of the jurisdiction of a court and its regulation. To restrict the jurisdiction of a court means to limit, and we are of opinion that the latter clause should be construed as if it had read, "under such limitations and regulations as the Legislature may prescribe."
If there were any reasonable doubt as to this construction, it is removed by the subsequent provision, which declares, in effect, that until otherwise provided the jurisdiction of the court shall extend to certain classes of cases only. If it was intended in the first place to confer jurisdiction upon the Supreme Court over all cases involving questions of law arising in the Courts of Civil Appeals, and to deny to the Legislature the power to limit it, why was it provided in next succeeding sentence, that until the Legislature should act that jurisdiction should be limited to certain classes of cases, which are of comparatively rare occurrence? Assuming the hypothesis to be true, no sufficient answer can be given to this question.
We are of opinion, that the Legislature did not exceed its power in limiting the jurisdiction of this court, and that therefore the judgment of the Court of Civil Appeals, in the case in which we are asked to compel them to file their conclusions of law and fact, is final. The writ of mandamus is accordingly refused.
Application refused.
Delivered January 28, 1895.